Citation Nr: 9913379	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for residuals of a stress fracture of the left 
hip.

2.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for chronic sinusitis.

3.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for an ulcer.

4.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for a pancreatic tumor.

5.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for abnormal liver tests.

6.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a 
disability rating in excess of 30 percent for service-
connected bilateral varicosities of the lower extremities, on 
appeal from the initial grant of service connection.

7.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a 
disability rating in excess of 10 percent for service-
connected actinic keratosis of the left wrist and hand and a 
hypopigmented mass left supra orbital and right superior 
nose, claimed as skin cancer, basal cell carcinoma, on appeal 
from the initial grant of service connection.

8.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a 
compensable disability rating for a service-connected 
umbilical hernia, repaired, on appeal from the initial grant 
of service connection.

9.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a 
disability rating in excess of 30 percent for service-
connected migraine headaches, on appeal from the initial 
grant of service connection.

10.  Whether the veteran has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to a compensable disability rating for service-connected 
residuals of a surgery on the right ankle, on appeal from the 
initial grant of service connection.

11.  Whether a claim of entitlement to service connection for 
a left hip disorder (other than residuals of a stress 
fracture of the left hip) is well grounded.

12.  Whether a claim of entitlement to service connection for 
a right hip disorder is well grounded.

13.  Whether a claim of entitlement to service connection for 
a right knee disorder is well grounded.

14.  Whether a claim of entitlement to service connection for 
a left knee disorder is well grounded.

15.  Whether a claim of entitlement to service connection for 
a right shoulder disorder is well grounded.

16.  Whether a claim of entitlement to service connection for 
a left shoulder disorder is well grounded.

17.  Whether a claim of entitlement to service connection for 
an abnormal Papanicolaou smear is well grounded.

18.  Whether a claim of entitlement to service connection for 
Torulopsis is well grounded.

19.  Whether a claim of entitlement to service connection for 
a left kidney cyst is well grounded.

20.  Entitlement to a disability rating in excess of 30 
percent for service-connected colitis, gastroesophageal 
reflux and a hiatal hernia, on appeal from the initial grant 
of service connection.

21.  Entitlement to a disability rating in excess of 30 
percent for service-connected nephrolithiasis and 
hypertension with tachycardia and preventricular 
contractions, on appeal from the initial grant of service 
connection.

22.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative osteoarthritis of 
the first carpometacarpal joint of the right hand and wrist, 
on appeal from the initial grant of service connection.

23.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative osteoarthritis of 
the left hand and wrist, status post arthroplasty, status 
post fusion of the first carpal phalangeal joint, on appeal 
from the initial grant of service connection.

24.  Entitlement to a disability rating in excess of 10 
percent for a service-connected right heel spur, on appeal 
from the initial grant of service connection.

25.  Entitlement to a disability rating in excess of 10 
percent for service-connected bronchitis, asthma, airway 
disease including pleural plaque secondary to asbestos 
exposure, on appeal from the initial grant of service 
connection.

26.  Entitlement to a compensable disability rating for 
service-connected arthritis of the cervical spine, also 
claimed as neck spasms and narrowing of the disc space C5-C6, 
on appeal from the initial grant of service connection.

27.  Entitlement to a disability rating in excess of 20 
percent for service-connected osteoarthritis changes of the 
lumbar spine at L5-S1, on appeal from the initial grant of 
service connection.

28.  Entitlement to a disability rating in excess of 10 
percent for a service-connected left heel spur, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The March 1996 rating decision, in pertinent part, granted 
entitlement to service connection for a complete 
hysterectomy, uterus removed, evaluated as 30 percent 
disabling; hypothyroidism, evaluated as 10 percent disabling; 
and diabetes mellitus, evaluated as 10 percent disabling.  
The veteran expressed disagreement with the RO's decision 
concerning these claims in May 1996.  The RO issued a 
statement of the case addressing these claims in July 1996.  
The veteran indicated in a February 1997 VA Form 9 that she 
wished to withdraw these issues from her appeal.  A notice of 
disagreement may be withdrawn in writing at any time before a 
timely substantive appeal is filed.  See 38 C.F.R. 
§ 20.204(a) (1998).  Once the veteran withdrew her notice of 
disagreement concerning these issues, there remained no 
allegations of errors of fact or law for appellate 
consideration, and these issues are, therefore, not before 
the Board.  In addition, the RO denied service connection for 
presbyopia, claimed as eye condition, in the March 1996 
rating decision, and the appellant included this issue in her 
notice of disagreement.  However, in her VA Form 9, she 
stated that she did not claim entitlement to service 
connection for presbyopia, and she clarified that she sought 
service connection for a different eye condition (dry eyes, 
chronic blepharitis).  The appellant's statement that she was 
not seeking service connection for presbyopia is sufficient 
to withdraw that issue from appeal.  The dry eyes, chronic 
blepharitis condition was subsequently adjudicated by the RO, 
and the appellant has not expressed disagreement with that 
adjudication, and it is not before the Board.

In March 1999, additional evidence was received at the RO and 
forwarded by the RO to the Board.  It was received on April 
22, 1999.  Additional medical evidence is not relevant to the 
issues as to which a final decision is herein made, that is, 
the issues of adequacy of the substantive appeal.  Issues 
numbered 11 through 28 will be addressed in the remand 
immediately following this decision, and this additional 
evidence is referred to the RO for such consideration as is 
appropriate.


FINDINGS OF FACT

1.  The appellant's VA Form 9, dated February 14, 1997, is 
silent on the issue of entitlement to service connection for 
residuals of a stress fracture of the left hip.

2.  The appellant's VA Form 9, dated February 14, 1997, is 
silent on the issue of entitlement to service connection for 
chronic sinusitis.

3.  The appellant's VA Form 9, dated February 14, 1997, is 
silent on the issue of entitlement to service connection for 
an ulcer.

4.  The appellant's VA Form 9, dated February 14, 1997, is 
silent on the issue of entitlement to service connection for 
a pancreatic tumor.

5.  The appellant's VA Form 9, dated February 14, 1997, is 
silent on the issue of entitlement to service connection for 
abnormal liver tests.

6.  The appellant filed a notice of disagreement with the 10 
percent evaluation assigned for service-connected bilateral 
lower extremity varicosities in the rating decision of March 
1996 granting service connection.

7.  A statement of the case was provided on the issue of 
entitlement to a rating in excess of 10 percent for bilateral 
lower extremity varicosities on July 29, 1996.  A 
supplemental statement of the case was issued on December 30, 
1996, in which the issue was deferred.

8.  In a rating decision of February 1997, the rating for 
bilateral lower extremity varicose veins was increased to 30 
percent, effective the date of the grant, and a supplemental 
statement of the case was issued, to which the appellant 
filed no response.

9.  The appellant filed a notice of disagreement with the 
noncompensable evaluation assigned for actinic keratosis of 
the left wrist and hand; hypopigmented mass left supra 
orbital and right superior nose, claimed as skin cancer, 
basal cell carcinoma (hereinafter, skin disorder) in the 
March 1996 grant of service connection. 

10.  A statement of the case was provided on the issue of 
entitlement to a rating in excess of zero percent for the 
skin disorder on July 29, 1996.  A supplemental statement of 
the case was issued on December 30, 1996, in which the issue 
was deferred.

11.  In a February 1997 rating decision, the evaluation of 
the skin disorder was increased to 10 percent disabling, and 
a supplemental statement of the case was issued, to which the 
appellant filed no response.

12.  The appellant filed a notice of disagreement with the 
noncompensable evaluation assigned for umbilical hernia in 
the March 1996 grant of service connection.

13.  A statement of the case was provided on the issue of 
entitlement to a rating in excess of zero percent for 
umbilical hernia on July 29, 1996.  A supplemental statement 
of the case was issued on December 30, 1996, in which the 
issue was deferred.  Thereafter, in supplemental statements 
of the case issued in February and March 1997, entitlement to 
a rating in excess of zero percent was denied, and the 
appellant filed no response.

14.  The appellant filed a notice of disagreement with the 
noncompensable evaluation assigned for service-connected 
migraine headaches in the rating decision of March 1996 
granting service connection.

15.  A statement of the case was provided on the issue of 
entitlement to a rating in excess of zero percent for 
migraine headaches on July 29, 1996.  A supplemental 
statement of the case was issued on December 30, 1996, in 
which the issue was deferred.

16.  In a rating decision of February 1997, the rating for 
migraine headaches was increased to 30 percent, and a 
supplemental statement of the case was issued, to which the 
appellant filed no response.

17.  The appellant filed a notice of disagreement with the 
noncompensable evaluation assigned for service-connected 
residuals of surgery of the right ankle in the rating 
decision of March 1996 granting service connection.

18.  A statement of the case was provided on the issue of 
entitlement to a rating in excess of zero percent for 
residuals of surgery of the right ankle on July 29, 1996.  A 
supplemental statement of the case was issued on December 30, 
1996, in which the issue was deferred.

19.  In a rating decision of February 1997, the 
noncompensable evaluation for the appellant's right ankle 
surgery residuals was continued, and a supplemental statement 
of the case was issued, to which the appellant filed no 
response.


CONCLUSIONS OF LAW

1.  The veteran did not perfect an appeal of the denials of 
entitlement to service connection for residuals of a stress 
fracture of the left hip, chronic sinusitis, an ulcer, a 
pancreatic tumor and abnormal liver tests, and the Board has 
no jurisdiction to consider these claims.  38 U.S.C.A. 
§§ 7105(a), (d)(3), (4), and (5), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302(b), 20.303 (1998).

2.  The veteran did not perfect an appeal of the claims of 
entitlement to a disability rating in excess of 30 percent 
for bilateral varicosities of the lower extremities; in 
excess of 10 percent for actinic keratosis of the left wrist 
and hand, a hypopigmented mass on the left supraorbital and 
right superior nose, claimed as skin cancer, basal cell 
carcinoma; a compensable disability rating for an umbilical 
hernia, repaired; a disability rating in excess of 30 percent 
for migraine headaches; and a compensable disability rating 
for residuals of surgery of the right ankle, on appeal from 
the initial grants of service connection, and the Board has 
no jurisdiction to consider these claims.  38 U.S.C.A. 
§§ 7105(a), (d)(3), (4), and (5), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302(b), 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In a March 1996 rating decision, the RO found that claims of 
entitlement to service connection for residuals of a stress 
fracture of the left hip, an ulcer, a pancreatic tumor and 
abnormal liver tests were not well grounded.  The RO also 
denied entitlement to service connection for chronic 
sinusitis and granted entitlement to service connection for 
bilateral varicosities of the lower extremities, evaluated as 
10 percent disabling; actinic keratosis of the left wrist and 
hand, a hypopigmented mass on the left supraorbital and right 
superior nose, claimed as skin cancer, basal cell carcinoma, 
evaluated as noncompensable; an umbilical hernia, repaired, 
evaluated as noncompensable; migraine headaches, evaluated as 
noncompensable; and residuals of surgery of the right ankle, 
evaluated as noncompensable.  The RO notified the veteran of 
this decision by a letter dated April 1, 1996, with an 
attached copy of the rating decision.  

A notice of disagreement addressing these issues was received 
at the RO on May 6, 1996.  The RO issued a statement of the 
case addressing these issues on July 29, 1996.  The RO 
advised the veteran that to complete her appeal, she must 
file a substantive appeal that addressed the benefits that 
she wanted, the facts in the statement of the case with which 
she disagreed, and the errors that she believed were made in 
applying the law.  She was further informed that she must 
file the substantive appeal within 60 days of the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying her of the 
action that she appealed.  

A supplemental statement of the case was issued on December 
30, 1996.  In it, the RO noted that further decision with 
respect to the issues of entitlement to higher evaluations 
was deferred pending examination.  Those issues deferred 
included the issue of higher evaluations for bilateral lower 
extremity varicosities, the skin disorder, umbilical hernia, 
migraine headaches, and residuals of surgery of the right 
ankle.  In the cover letter accompanying the supplemental 
statement of the case, the appellant was advised that her 
substantive appeal had not yet been received, and that she 
had until April 1, 1997, to appeal.

The appellant filed a VA Form 9, or substantive appeal, dated 
February 14, 1997.  A dated of receipt is not indicated on 
the form.  In the substantive appeal, the appellant noted 
that the issues of disability ratings for bilateral 
varicosities of the lower extremities; the skin disorder; an 
umbilical hernia, repaired; migraine headaches; and residuals 
of surgery of the right ankle had been deferred by the RO, 
and she deferred comment.  There was no reference to the 
claims for service connection for residuals of a stress 
fracture of the left hip, chronic sinusitis, an ulcer, 
pancreatic tumor or abnormal liver tests.  

In a February 24, 1997, rating decision, the RO granted 
increased disability evaluations of 30 percent for migraine 
headaches; 30 percent for bilateral varicosities of the lower 
extremities; and 10 percent for actinic keratosis of the left 
wrist and hand, a hypopigmented mass on the left supraorbital 
and right superior nose, claimed as skin cancer, basal cell 
carcinoma.  Supplemental statements of the case were issued 
on February 26, 1997, and March 14, 1997.  The cover letter 
accompanying the February supplemental statement of the case 
again informed the veteran that the RO had not received a 
substantive appeal from her and notified her of the 
expiration of appeal rights on April 1, 1997.  The next 
correspondence received from the veteran, or on her behalf, 
was a Statement of Accredited Representation in Appealed 
Case, dated May 27, 1997, which listed the issues of 
disability ratings for bilateral varicosities of the lower 
extremities; actinic keratosis of the left wrist and hand, a 
hypopigmented mass on the left supraorbital and right 
superior nose, claimed as skin cancer, basal cell carcinoma; 
an umbilical hernia, repaired; migraine headaches; and 
residuals of surgery of the right ankle; and entitlement to 
service connection for chronic sinusitis, an ulcer, 
pancreatic tumor and abnormal liver tests.

The Board wrote to the veteran in September 1998 notifying 
her of its intention to consider, pursuant to 38 C.F.R. 
§ 20.203, the issues of the adequacy of the substantive 
appeal concerning the foregoing issues.  A copy of the letter 
was sent to the veteran's representative.  The Board further 
informed the veteran that she had 60 days within which to 
present written argument or request a hearing to present oral 
argument on the question of adequacy of the appeal.  The 
veteran did not respond.


II.  Legal analysis

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
her most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
See VAOPGCPREC 9-97 (February 11, 1997). 

The appeal should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case, and the benefits sought on appeal 
must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case that is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).  

In this case, numerous issues were included in the July 1996 
statement of the case and December 1996 supplemental 
statement of the case.  The veteran's VA Form 9 did not 
indicate that she was appealing all of those issues.  In 
fact, she set out specific contentions regarding only certain 
issues.  She made no reference to the claims for service 
connection for residuals of a stress fracture of the left 
hip, chronic sinusitis, an ulcer, pancreatic tumor or 
abnormal liver tests.  There were no identified errors of 
fact or law cited by the veteran with respect to those 
issues.  She specifically stated that she deferred comment on 
the issues of disability ratings for bilateral varicosities 
of the lower extremities; actinic keratosis of the left wrist 
and hand, a hypopigmented mass on the left supraorbital and 
right superior nose, claimed as skin cancer, basal cell 
carcinoma; an umbilical hernia, repaired; migraine headaches; 
and residuals of surgery of the right ankle, as to which the 
RO had deferred further evaluation pending examination.  
However, the RO subsequently addressed those issues in a 
rating decision, granting increases with respect to some of 
them, and provided a supplemental statement of the case in 
February and in March 1997.  The latest supplemental 
statement of the case was dated March 14, 1997, and no 
additional correspondence addressing the foregoing claims was 
received from the veteran or her representative within 60 
days of that final supplemental statement of the case. 

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(d), and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202 (1998); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for residuals of a stress 
fracture of the left hip, chronic sinusitis, an ulcer, a 
pancreatic tumor and abnormal liver tests are dismissed.

The veteran having failed to perfect an appeal, the claims of 
entitlement to a disability rating in excess of 30 percent 
for bilateral varicosities of the lower extremities; in 
excess of 10 percent for actinic keratosis of the left wrist 
and hand, a hypopigmented mass on the left supraorbital and 
right superior nose, claimed as skin cancer, basal cell 
carcinoma; a compensable disability rating for an umbilical 
hernia, repaired; a disability rating in excess of 30 percent 
for migraine headaches; and a compensable disability rating 
for residuals of surgery of the right ankle, on appeal from 
the initial grants of service connection, are dismissed.  



REMAND

I.  General

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
In her May 1996 notice of disagreement, she requested that 
she be scheduled for a personal hearing before a local 
hearing officer at the RO.  Thus, on remand the veteran 
should be afforded an appropriate hearing.

Furthermore, additional records have been associated with the 
claims following transfer of the case to the Board.  The RO 
should give these records appropriate consideration.

II.  Service connection claims

A.  Abnormal Papanicolaou smear and Torulopsis

An inservice January 1994 Papanicolaou smear showed Candida 
parapsilosis.  Following her separation from service, the 
veteran underwent Papanicolaou smear on VA examinations in 
June 1995 and June 1996; however, the results of these tests 
are not of record. 

Torulopsis was demonstrated on cytopathology during active 
service in October and December 1993.  Rare fungal spores 
were noted in August 1994.  On VA gynecological examination 
in June 1996, the examiner noted that the veteran had a small 
amount of a white discharge.  The examiner further indicated 
that Torulopsis was indicated on previous cultures.  

On remand, the RO should obtain the results of the June 1995 
and June 1996 
Papanicolaou smears and afford the veteran an appropriate VA 
examination in order to ascertain the nature of any current 
Papanicolaou smear abnormalities and the date of onset of any 
current Papanicolaou smear abnormalities and/or Torulopsis.  
See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is 
a reasonable possibility that a current condition is related 
to or is a residual of a condition experienced in service, 
the Board should seek a medical opinion as to whether the 
claimant's current disabilities are in any way related to or 
a residual of those experienced in service.); Wilson  v. 
Derwinski, 2 Vet. App. 16 (1991) (the development of facts 
pertinent to the veteran's claim includes conducting an 
examination and asking the examiner to express an opinion as 
to whether the veteran's current disability is related to any 
disease or disability treated in service).

The RO should also obtain records of the veteran's complete 
post-service treatment for any gynecological conditions, 
including from Drs. Rodriguez and Quijoda. 


B. Left kidney cyst

Inservice computed tomography (CT) scans revealed that the 
veteran had a left kidney cyst in March and April 1994.  An 
April 1994 sonogram also showed a well-defined cyst in the 
inferior aspect of the left kidney.  The post-service medical 
evidence includes a June 1996 echogram which was positive for 
a left kidney cyst.  A medical opinion would be helpful 
concerning the date of onset of the veteran's post-service 
left kidney cyst.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 


III.  Disability ratings

A.  General 

After the veteran disagreed with the original disability 
ratings assigned for her service-connected disabilities in 
March 1996, the RO issued supplemental statements of the case 
that phrased the issues as entitlement to an "Increased 
evaluation."  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, supra.

While this claim is in remand status, the RO should issue a 
supplemental statement of the case to the veteran that 
correctly identifies the issues on appeal.  In accordance 
with Fenderson, the RO should review the evidence of record 
at the time of the March 1996 rating decision that was 
considered in assigning the original disability ratings for 
the veteran's service-connected disorders and then consider 
all the evidence of record to determine whether the facts 
showed that the veteran was entitled to a higher disability 
rating for these conditions at any period of time since her 
original claim.  


B.  Colitis, gastroesophageal reflux and a hiatal hernia

Potentially relevant medical records have not been obtained 
by the RO.  For example, a review of the claims folder 
indicates that the veteran has received post-service 
treatment for her service-connected gastrointestinal 
disorder(s) from Richard J. Straker, M.D.  See VA outpatient 
treatment note, dated July 18, 1995.  Therefore, the RO 
should make arrangements to obtain these records on remand, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

An additional VA examination would also be beneficial with 
regard to distinguishing, to the extent, if any, that it is 
possible to distinguish, between the symptomatology resulting 
from the veteran's service-connected gastrointestinal 
disorder(s) and her other disorders. i.e., a pancreas 
disorder, a thyroid disorder, etc.


C.  Nephrolithiasis and hypertension with tachycardia and 
preventricular contractions

In March 1996, the RO originally granted the veteran 
entitlement to service connection for urolithiasis, evaluated 
as 10 percent disabling, and hypertension with tachycardia 
and preventricular contractions, evaluated as 10 percent 
disabling.  

In December 1996, the RO recharacterized the veteran's 
conditions as one disability, i.e., as nephrolithiasis and 
hypertension with tachycardia and preventricular 
contractions, and assigned a 30 percent rating under 
38 C.F.R. § 4.115a, Diagnostic Code 7508.  However, the 
etiology of the veteran's cardiovascular disorder(s) is 
unclear.  It is also possible that the veteran's 
cardiovascular disorder(s) is related to her service-
connected thyroid disease.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7101 Note (2), 7008 (1998).  This matter must be 
resolved in order to appropriately rate the veteran's 
disabilities.

With respect to the cardiovascular disorder(s), new 
regulations promulgated by VA for rating service-connected 
cardiovascular disorders became effective on January 12, 
1998.  62 Fed.Reg. 65207-65224 (December 11, 1997).  Where 
law or regulations change after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should 
apply unless otherwise specified.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also Dudnick v. Brown, 10 
Vet. App. 79 (1997) (with respect to the amended regulations 
in question, VA is required to apply the amendments to the 
extent that they are more favorable to the claimant than the 
earlier provisions).  The RO has not considered this claim 
under the new regulations.  Consequently, a remand to the 
agency of original jurisdiction is required for the purpose 
of re-rating of the veteran's service-connected 
cardiovascular disorder(s).  

Further, potentially relevant medical records have not been 
obtained by the RO.  A review of the record indicates that 
the veteran has received post-service treatment for her 
service-connected heart disorder(s) from Johnson P. Massey. 
M.D. and Patrick F. Mathias, M.D.  The RO should make 
arrangements to obtain these records on remand.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The veteran should also be afforded comprehensive VA 
examinations to assess the current severity of her service-
connected genitourinary and cardiovascular disorders.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").


D.  Degenerative osteoarthritis of the first carpometacarpal 
joint of the right hand and wrist; degenerative 
osteoarthritis of the left hand and wrist, status post 
arthroplasty, status post fusion of the first carpal 
phalangeal joint

Associated with the claims file is a June 1996 statement from 
George M. White, M.D., who recommended that the veteran 
undergo a left carpal metacarpal arthroplasty.  Dr. White's 
actual treatment records of the veteran are not of record, 
and it is unclear whether or not the veteran elected to 
undergo this surgery.  Additional development is warranted in 
this regard.

If additional records are obtained showing treatment for the 
veteran's service-connected hand and wrist disorders, she 
should be afforded another VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).


E.  Bronchitis, asthma, airway disease including pleural 
plaque secondary to asbestos exposure

The veteran most recently underwent pulmonary function tests 
(PFTs) in June 1995.  This information is quite dated as to 
determining the current degree of impairment resulting from 
her service-connected pulmonary disorder(s).  Therefore, she 
should be re-examined on remand.  


F.  Osteoarthritis changes of the lumbar spine at L5-S1; left 
heel spur

In December 1996, the RO granted entitlement to service 
connection for osteoarthritis changes of the lumbar spine at 
L5-S1, evaluated as 20 percent disabling, and for a left heel 
spur, evaluated as 10 percent disabling.  A February 1997 VA 
Form 9 can be construed as expressing disagreement with this 
decision.  Therefore, the veteran is owed a statement of the 
case on these issues, so that she may perfect an appeal if 
she continues to take issue with these claims.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1998).

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated her for 
all of her claimed disabilities since her 
separation from active service.  Request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities and from Dr. Rodriguez, Dr. 
Quijoda, George M. White, M.D., Johnson 
P. Massey. M.D., Patrick F. Mathias, 
M.D., Richard J. Straker, M.D., and Laila 
W. Alidina (since 1996).

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and her representative so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159(c).

2.  Obtain and associate with the claims 
copies of the veteran's June 1995 and 
June 1996 VA Papanicolaou smear results.

3.  Afford the veteran a comprehensive VA 
medical examination in order to determine 
the exact nature and date of onset of any 
Papanicolaou smear abnormalities and/or 
Torulopsis.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed.  The 
examiner should render diagnoses of all 
current gynecological disorders found to 
be present and based on the medical 
documentation on file should indicate the 
approximate date of onset of any 
Papanicolaou smear abnormalities and/or 
Torulopsis.  The examiner should 
specifically express an opinion as to 
whether it is at least as likely as not 
that any current Papanicolaou smear 
abnormalities and/or Torulopsis had its 
onset during the veteran's active service 
and/or is related to any injury or 
disease experienced in service, i.e., the 
January 1994 Papanicolaou smear showing 
Candida parapsilosis, the October and 
December 1993 cytopathology reports 
showing Torulopsis, and/or the August 
1994 cytopathology report showing rare 
fungal spores.

Is an abnormal Papanicolaou smear a 
disability, as opposed to just a 
laboratory finding?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  Afford the veteran a comprehensive VA 
medical examination in order to determine 
the exact nature and date of onset of any 
left kidney cyst.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.  Based on the medical 
documentation on file, the examiner 
should indicate the approximate date of 
onset of any current left kidney cyst.  
The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that any current left 
kidney cyst had its onset during the 
veteran's active service and/or is 
related to any injury or disease 
experienced in service, i.e., the March 
and April 1994 CT scans and the April 
1994 sonogram showing a left kidney cyst.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

5.  Afford the veteran a comprehensive VA 
medical examination in order to assess 
the current severity of the colitis, 
gastroesophageal reflux and a hiatal 
hernia.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should comment on all 
manifestations of the veteran's service-
connected colitis, gastroesophageal 
reflux and a hiatal hernia.  The examiner 
should comment on the frequency and 
severity of the veteran's attacks and 
indicate whether or not the veteran 
suffers from malnutrition, anemia, liver 
abscess, general debility, pain, 
vomiting, material weight loss, 
hematemesis, melena, or other symptom 
combinations productive of severe 
impairment of health, as a result of 
these conditions.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7323, 7346.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected colitis, 
gastroesophageal reflux and a hiatal 
hernia, and the other disorders shown by 
the medical evidence, including 
pancreatitis and a thyroid disorder.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
several disorders, the examiner should 
state this in the examination report.  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

6.  Afford the veteran a comprehensive VA 
medical examination in order to assess 
the current severity of the hypertension 
with tachycardia and preventricular 
contractions.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.  

The examiner should comment on all 
manifestations of the veteran's service-
connected hypertension with tachycardia 
and preventricular contractions.  A 
series of blood pressure readings should 
be taken.  The examiner should also 
indicate whether continuous medication is 
necessary for control of the veteran's 
hypertension, and comment on the 
frequency of any arrhythmias, as 
documented by ECG or Holter Monitor. 

The examiner should also render an 
opinion as to the etiology of the 
veteran's service-connected 
cardiovascular disorder(s).  Is this 
condition(s) more likely related to the 
veteran's service-connected thyroid 
disease or the service-connected 
nephrolithiasis, or is separate and 
distinct from both of these conditions?  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

7.  Afford the veteran a comprehensive VA 
medical examination in order to assess 
the current severity of the 
nephrolithiasis.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.  

The examiner should comment on all 
manifestations of the veteran's service-
connected nephrolithiasis, including the 
extent of any renal dysfunction.  The 
examiner should indicate whether the 
veteran suffers from constant albuminuria 
with some edema or definite decrease in 
kidney function.  See 38 C.F.R. §  
4.115a, Diagnostic Codes 7508, 7509.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

8.  If additional records are obtained 
showing treatment and/or surgery for the 
veteran's service-connected degenerative 
osteoarthritis of the first 
carpometacarpal joint of the right hand 
and wrist and  degenerative 
osteoarthritis of the left hand and 
wrist, status post arthroplasty, status 
post fusion of the first carpal 
phalangeal joint, afford her a 
comprehensive VA medical examination in 
order to assess the current severity of 
these disorders.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner, including x-
rays if indicated, are to be performed.  

The examiner should comment on all 
manifestations of the veteran's service-
connected degenerative osteoarthritis of 
the first carpometacarpal joint of the 
right hand and wrist and degenerative 
osteoarthritis of the left hand and 
wrist, status post arthroplasty, status 
post fusion of the first carpal 
phalangeal joint.  

The examiner should note the range of 
motion for the wrists and hands/fingers 
and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the wrists and hands/fingers 
are used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis 
(favorable or unfavorable) of the wrist 
or any individual fingers, including the 
thumbs. 

The examiner should further describe in 
detail the veteran's postoperative left 
hand/thumb scar.  The examiner should 
note whether there is any tenderness or 
pain on objective demonstration or any 
ulceration, and whether or not the scar 
is poorly nourished or superficial or 
causes any limitation of function of the 
right knee.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).    

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

9.  Afford the veteran a comprehensive VA 
medical examination in order to assess 
the current severity of the bronchitis, 
asthma, and airway disease including 
pleural plaque secondary to asbestos 
exposure.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner, including PFTs if 
indicated, are to be performed.  

The examiner should comment on all 
manifestations of the veteran's service-
connected bronchitis, asthma, airway 
disease including pleural plaque 
secondary to asbestos exposure.  

The examiner should report the percent 
predicted of FEV-1, FEV-1/FVC and DLCO 
(SB), the frequency of any need of 
inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory 
medication; the frequency of any visits 
to a physician for required care of 
exacerbations; and the frequency of any 
need for courses of systemic (oral or 
parenteral) corticosteroids or immuno-
suppressive medications.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6602 
(1998).

The examiner should also comment on the 
frequency of any asthmatic attacks and 
the extent and severity of any dyspnea on 
exertion, and state whether there is any 
evidence of persistent or productive 
cough, expectoration, rales throughout 
the chest, or beginning airway 
obstruction.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

10.  Schedule the veteran for a personal 
hearing before a hearing officer at the 
RO.

11.  Prepare a statement of the case on 
the issues of entitlement to a disability 
rating in excess of 20 percent for 
service-connected osteoarthritis changes 
of the lumbar spine at L5-S1, on appeal 
from the initial grant of service 
connection; and entitlement to a 
disability rating in excess of 10 percent 
for a service-connected left heel spur, 
on appeal from the initial grant of 
service connection.  The statement of the 
case should include a summary of the 
evidence and a summary of the applicable 
laws and regulations, with a discussion 
of how the laws and regulations affect 
the determination.  Notify the veteran of 
the time limit within which she must 
respond in order to perfect an appeal of 
these claims to the Board.

12.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

13.  Readjudicate the veteran's claims on 
appeal.  In adjudicating the disability 
rating claims, review the evidence of 
record at the time of the March 1996 
rating decision that was considered in 
assigning the original disability ratings 
for the service-connected conditions, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for these conditions at 
any period of time since her original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Also, in evaluating the 
veteran's service-connected 
cardiovascular disorder(s), consider 
whether either the new or the old version 
of the rating criteria is more favorable.  
If one or the other is more favorable, so 
state and then apply the more favorable 
version.  If the result is the same under 
either criteria, apply the revised 
criteria.   

14.  If any benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the supplemental statement 
of the case issued in March 1997.  The 
supplemental statement of the case should 
correctly identify the issues as on 
appeal from the initial grant of service 
connection.  Allow an appropriate period 
of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed. She is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

